Citation Nr: 0921432	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  05-16 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a lumbar spine disorder 
to include as secondary to left knee disability.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1988 to 
April 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for lumbar strain 
(claimed as lumbago).  In July 2007, the Veteran testified 
before the undersigned Veterans Law Judge at a Board hearing 
at the RO.  A transcript of the hearing is of record.

The Board denied this claim in December 2007.  The Veteran 
appealed the Board's decision and pursuant to a Joint Motion 
for Remand, the U.S. Court of Appeals for Veterans Claims 
remanded the case back to the Board in November 2008.  

The issue has been modified, as reflected on the cover, due 
to the Court remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the Joint Motion for Remand, the Veteran's former 
Veterans Service Center representative raised the issue of a 
possible connection between his service-connected left knee 
disability and the back disability during a Decision Review 
Officer conference in December 2006.  
 
The record shows the Veteran has been service-connected for a 
left knee disability since October 1994.  The record also 
shows a present lumbar spine disability since 1996.  Post-
service records show the Veteran was involved in multiple 
accidents wherein he suffered injury to the lumbar spine from 
1996 to 2001.  A December 2006 VA examiner found that the 
Veteran had multiple injuries after service including motor 
vehicle accidents that could easily account for his current 
back condition.  Nonetheless, as the Veteran has contended 
that his back disability might be related to his service-
connected left knee disability, a medical opinion should be 
provided to address this assertion.

Review of the record also shows that the Veteran's private 
attorney submitted private medical evidence in May 2009 
relevant to his service connection claim and specifically 
requested Agency of Original Jurisdiction review.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the proper notice 
letter addressing his service connection 
claim for a lumbar spine disability 
secondary to his service-connected left 
knee disability.

2.  Schedule the Veteran for a VA 
orthopedic examination to obtain an 
opinion as to whether the service-
connected left knee disability at least as 
likely as not caused or aggravated the 
lumbar spine disability.

A rationale for all opinions must be 
provided.  The claims file must be 
reviewed in conjunction with the 
examination.

3.  Review any new evidence submitted by 
the Veteran including the private medical 
evidence dated in 2003 and 2007 that was 
submitted in May 2009.

4.  After undertaking any other 
development deemed appropriate, 
readjudicate the claim.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




